Bigelow, C. J.*
We are of opinion that there is no valid reason for restraining the plaintiff from proceeding to take the deposition of one of the persons whom he seeks to charge as having property in her hands belonging to his debtor, which cannot be come at to be attached or taken in execution in a suit at law. She is clearly a party to the suit. She is not only charged with having in her hands and possession an estate of great value in trust for the alleged debtor of the plaintiff, but also with having received it without consideration, with a knowledge that it was transferred to her with the fraudulent design of concealing it from the creditors of the debtor, and to hinder and delay them in the collection of their debts. Under this allegation, there is a distinct issue, to which the witness, whose deposition is sought to be taken, is a direct and immediate party, on proof of which depends her liability in the present suit. She is, therefore, in a strict and proper sense, a party to the action, and a competent witness either for herself or “ any other party,” under Gen. Sts. c. 131, § 14.
It is suggested on the part of the petitioner that this suit cannot be maintained, because it is not yet judicially established that any debt is due to the plaintiff from the person who is alleged to be his debtor in the bill, and that no suit in equity can be properly brought to reach the equitable property of a debtor until the creditor has first obtained judgment and execution at law, and been unable thereby to obtain satisfaction of his debt. ‘ But a proceeding like the one at bar, though in some respects analogous to a creditor’s bill, is not required, by the statute which authorizes it, to be conformable to the rules which *37regulate and govern suits of the latter character. It has already been held that a suit in equity like the present may be maintained by a single creditor in his own behalf, and need not be brought for the benefit of other creditors. Silloway v. Columbia Ins. Co. 8 Gray, 199. For the same reason, a bill for a like purpose may be sustained by a creditor to secure payment of his debt without first establishing it by a judgment at law. The plain intent of the statute is to give to a creditor the right, by means of a suit in equity, to lay hold of and appropriate in payment of his debt any property, title or interest of his debtor which may be of such a kind or in such situation or condition as not to be within the reach of process at common law. The proceeding is intended to be in the nature of an equitable trustee process, by which a single creditor may in one and the same suit establish his claim against his debtor, and also compel the appropriation of property in the hands of third persons to the payment of his debt. In analogy to the proceedings on trustee process at law, the inquiry into the two distinct issues involved in the case may well proceed independently of each other. The question whether the persons who are made parties, and who are alleged to have property or assets of the debtor in their hands liable to be appropriated to the payment of the plaintiff’s debt, are chargeable therefor in this suit, has no necessary connection with the question of the validity of the claim which the plaintiff seeks to establish against his alleged debtor, and may well be determined, as in suits at law, irrespective of the final result upon that issue.
In this view, it is wholly immaterial to the right of the plaintiff to take the deposition in question, whether the alleged debtor has been duly served with process or not. The suit has been duly commenced, and the witness is a party to it regularly summoned and before the court. The alleged debtor, if not already properly served with notice of the suit, may still be duly summoned. Whether he will appear and answer to the suit cannot now be known. He may see fit not to appear and answer the bill, and allow it to be taken pro confessa as against him. m the mean time, however, there is a distinct issue raised as *38between the plaintiff and the witness, in regard to which the former has a right to her testimony under the provisions of Gen. Sts. c. 131, §§ 19, 59,60. In the event that the debtor does not appear to answer to the suit, after being duly served with process, the deposition of the witness would be clearly competent as against her, on the issue raised to which she is a party. It cannot now be foreseen whether, when the case comes to a hearing, the deposition will be competent or not. But the plaintiff is clearly entitled to the testimony of the witness, in the form of a deposition, to be used in case it shall be found to be competent and admissible when offered in evidence.

Prayer of petitioner denied.


 Foster, J., did not sit in this cass.